Exhibit 10.1

PIEDMONT NATURAL GAS COMPANY, INC.
INCENTIVE COMPENSATION PLAN

Effective November 1, 2005
As Approved by the Shareholders on March 3, 2006

ARTICLE I
PURPOSE

1.1 Purpose. Piedmont Natural Gas Company, Inc. (Piedmont), a North Carolina
corporation, hereby establishes the Piedmont Incentive Compensation Plan to
promote the interests of the Company and its shareholders through (a) the
attraction and retention of Participants essential to the success of the
Company; (b) the motivation of Participants using performance-related incentives
linked to performance goals and the interests of Company shareholders; and
(c) enabling such individuals to share in the growth and success of the Company
and its Subsidiaries. The Plan permits the grant of Annual Incentive Awards,
Performance Shares, Restricted Stock, and, with prior Board approval, any other
stock-based forms of awards as the Committee, in its sole and complete
discretion, may determine to be appropriate in carrying out the intent and
purposes of this Plan.

ARTICLE II
DEFINITIONS

2.1 “Agreement” shall mean a written agreement between the Company and a
Participant implementing an Award, and setting forth the particular terms,
conditions and restrictions of the Award. With respect to the grant of a Stock
Option, the Agreement may be referred to herein as an “Option Agreement,” and
with respect to any other Award hereunder, the Agreement may be referred to
herein as an “Award Agreement.”

2.2 “Annual Incentive Award” shall mean a cash bonus payable to a Participant
under Article VIII.

2.3 “Award” shall mean an award or grant made to a Participant under Article V,
VI, or VII, or an Annual Incentive Award under Article VIII.

2.4 “Award Date” or “Grant Date” shall mean the date on which an Award is made
by the Committee under the Plan.

2.5 “Board” or “Board of Directors” shall mean the Board of Directors of the
Company.

2.6 “Cashless Exercise” shall mean the exercise of an Option by the Participant
through the use of a brokerage firm to make payment to the Company of the
exercise price from the proceeds of the sale of Stock issued pursuant to the
exercise of the Option, and upon receipt of such payment, the Company delivers
the exercised Shares to the brokerage firm.

2.7 “Cause” shall be defined in Section 10.4.

2.8 “Change in Control” shall be defined in Section 10.2.

2.9 “Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations promulgated thereunder, or any successor law, as amended from time
to time.

2.10 “Committee” shall mean the Compensation Committee of the Board or such
other committee appointed by the Board to administer the Plan in accordance with
Article XI.

2.11 “Common Stock” or “Stock” shall mean the Common Stock of the Company
without par value, or such other security or right or instrument into which such
Common Stock may be changed or converted in the future.

2.12 “Company” shall mean Piedmont Natural Gas Company, Inc., a North Carolina
corporation, or any successor thereto.

2.13 “Covered Participant” shall mean a Participant who is a “covered employee”
as defined in Code Section 162(m) (3).

2.14 “Designated Beneficiary” shall mean the beneficiary designated by the
Participant, pursuant to procedures established by the Committee, to receive
amounts due to the Participant in the event of the Participant’s death. If the
Participant does not make an effective designation, then the Designated
Beneficiary will be deemed to be the Participant’s estate.

2.15 “Disability” shall mean (a) the mental or physical disability of the
Participant defined as “Disability” under the terms of the long-term disability
plan sponsored by the Company and in which the Participant is covered, as
amended from time to time in accordance with the provisions of such plan; or
(b) a determination by the Committee, in its sole discretion, of total
disability (based on medical evidence) that precludes the Participant from
engaging in any occupation or employment for wage or profit for at least twelve
months and appears to be permanent. All decisions by the Committee relating to a
Participant’s Disability (including a decision that a Participant is not
disabled), shall be final and binding on all parties.

2.16 “Effective Date” shall mean November 1, 2005.

2.17 “Eligible Employee” shall mean an Employee who is an officer or other key
employee of a Participating Company as designated by the Committee to be
eligible to participate in the Plan.

2.18 “Employee” shall mean an individual who is employed by a Participating
Company in a customary employer-employee relationship and designated as such in
accordance with the Company’s standard employment practices.

2.19 “Exchange Act” shall mean the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder, or any successor law, as amended from
time to time.

2.20 “Fair Market Value” shall mean, on any given date, the closing price of
Common Stock as reported on the composite tape of the primary stock exchange in
which the Common Stock is listed on such day or, if no Shares were traded on
such stock exchange on such day, then on the next preceding day that Stock was
traded on such exchange, all as reported by The Wall Street Journal or such
other source as the Committee may select.

2.21 “Good Reason” shall be defined in Section 10.3.

2.22 “Incentive Stock Option” shall mean an option to purchase Stock, granted
under Article VI herein, which is designated as an incentive stock option and is
intended to meet the requirements of Code Section 422.

2.23 “Non-qualified Stock Option” shall mean an option to purchase Stock,
granted under Article V herein, which is not intended to qualify as an Incentive
Stock Option.

2.24 “Option Price” shall mean the exercise price per share of Stock covered by
an Option in accordance with Section 5.2.

2.25 “Outside Director” shall mean a member of the Board who is not an Employee.

2.26 “Participant” shall mean an Eligible Employee or Outside Director who has
been selected from time to time under Article III to receive an Award under the
Plan.

2.27 “Participating Company” shall mean the Company, and such other Subsidiaries
as the Board authorizes to participate herein.

2.28 “Performance Award” shall mean a performance-based Award made under
Section 7.3, which may be in the form of either Performance Shares or
Performance Units.

2.29 “Performance Criteria” shall mean objectives established by the Committee
for a Performance Period for the purpose of determining when an Award subject to
such objectives has been earned, and may include alternative and multiple
Performance Criteria, including, but not limited to, operating and maintenance
expense targets, customer satisfaction, safety, and financial goals including,
but not limited to, absolute or relative (i.e., in relation to a peer group of
companies) total shareholder return, revenues, sales, net income, EBITDA, return
on assets, earnings per share and/or growth thereof, or net worth of the
Company, any of its Subsidiaries, divisions, business units or other areas of
the Company.

2.30 “Performance Period” shall mean the time period designated by the Committee
during which Performance Criteria must be met in order for a Participant to
obtain a performance-based award.

2.31 “Performance Share” shall mean an Award, designated as a Performance Share,
granted to a Participant pursuant to Section 7.3, the value of which is linked
to Company Stock and which is determined, in whole or in part, by the attainment
of pre-established Performance Criteria as deemed appropriate by the Committee
and described in the Agreement.

2.32 “Performance Unit” shall mean an Award, designated as a Performance Unit,
granted to a Participant pursuant to Section 7.3, the value of which is
determined, in whole or in part, by the attainment of pre-established
Performance Criteria which is linked to the performance of Company Stock as
deemed appropriate by the Committee and described in the Agreement.

2.33 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

2.34 “Plan” shall mean the Piedmont Incentive Compensation Plan, as herein
established and as hereafter amended from time to time.

2.35 “Restricted Stock” shall mean an Award of Stock to a Participant pursuant
to Article VI herein.

2.36 “Restriction Period” shall mean the period during which the transfer of
Shares of Restricted Stock is restricted and is subject to a risk of forfeiture,
pursuant to Article VI.

2.37 “Retirement” shall mean the termination of employment for a Participant who
is eligible for early or normal retirement under the defined benefit pension
plan sponsored by the Company and in which the Participant participates.
Notwithstanding the foregoing, “Retirement” before the Participant is eligible
for normal retirement under such plan shall require prior approval by the
Committee. With respect to a Participant who is an Outside Director,
“Retirement” shall mean the end of the director’s term of office upon attaining
the mandatory retirement age for directors.

2.38 “Rule 16b-3” shall mean Rule 16b-3 under Section 16(b) of the Exchange Act
as adopted in Exchange Act Release No. 34-37260 (May 30, 1996), or any successor
rule as amended from time to time.

2.39 “Section 162(m)” shall mean Section 162(m) of the Code, or any successor
section under the Code, as amended from time to time.

2.40 “Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations promulgated thereunder, or any successor law, as amended from time
to time.

2.41 “Shares” shall mean shares of Common Stock of the Company.

2.42 “Stock Appreciation Right” shall mean the right to receive an amount equal
to the excess of the Fair Market Value of a share of Stock (as determined on the
date of exercise) over the Option Price of a related Option or the Fair Market
Value of the Stock on the Grant Date of the Stock Appreciation Right.

2.43 “Stock Option” or “Option” shall mean an Incentive Stock Option or a
Non-qualified Stock Option.

2.44 “Stock Unit Award” shall mean an award of Common Stock or units granted
under Section 7.4.

2.45 “Subsidiary” shall mean any entity (other than Piedmont Natural Gas
Company, Inc. (Piedmont) with respect to which Piedmont owns, either directly or
indirectly, at least 50% of the total combined voting power of all classes of
stock or other ownership interest.

ARTICLE III
ELIGIBILITY

3.1 Eligibility. The Committee shall have sole and complete discretion in
determining the Eligible Employees and Outside Directors who shall be eligible
to participate in the Plan. An Outside Director who is selected by the Committee
to participate in the Plan shall only be eligible for Awards under Articles V,
VI or VII and shall not be eligible for Annual Incentive Awards under
Article VIII. An Eligible Employee or Outside Director of the Company designated
by the Committee as eligible hereunder shall be considered a Participant upon
receiving an Award under the Plan.

ARTICLE IV
SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided for in Section 4.4
below, the maximum aggregate number of Shares that may be issued pursuant to
Awards made under the Plan shall not exceed 1,500,000 Shares, which shall be in
a combination of Performance Shares, Restricted Stock, and, with prior Board
approval, Stock Options as described in Article V and other Awards as described
in Article VII.

Shares of Common Stock issued pursuant to Awards under the Plan may be
authorized but unissued Shares, Shares issued and reacquired by the Company or
Shares purchased in the open market for purposes of the Plan. Except as provided
in Sections 4.2 and 4.3 herein, the issuance of Shares in connection with the
exercise of, or as other payment for, Awards under the Plan shall reduce the
number of Shares available for future Awards under the Plan.

4.2 Lapsed Awards or Forfeited Shares. In the event that:

(a) any Option or other Award granted under the Plan terminates, expires, or
lapses for any reason without having been exercised in accordance with its
terms,

(b) Shares issued pursuant to the Awards are canceled or forfeited for any
reason, or

(c) Awards are paid in cash,

the Shares subject to such Award shall thereafter be again available for grant
of an Award under the Plan.

4.3 Delivery of Shares as Payment. In the event a Participant pays for any
Option or other Award granted under the Plan through the delivery of previously
acquired shares of Common Stock, the number of shares of Common Stock available
for Award under the Plan shall be increased by the number of shares surrendered
by the Participant.

4.4 Capital Adjustments. In the event of a reorganization, recapitalization,
stock split, stock dividend, combination of shares, merger, consolidation,
rights offering, or any other change in the corporate structure, capitalization
or Shares of the Company, the Committee shall make such adjustments as are
appropriate in the maximum number and kind of Shares that may be issued under
the Plan and to any Participant, in the number and kind of Shares covered by any
Awards granted before such change and in the Option Price of any Option granted
before such change or in the Fair Market Value of the Shares on the Grant Date
of any Stock Appreciation Right granted before such change. Such adjustments
shall be intended to put the Participant in the same position as he or she was
in immediately before such event.

ARTICLE V
STOCK OPTIONS

5.1 Grant of Stock Options. Subject to the limitation set forth in Section 4.1
and the other terms and provisions of the Plan and applicable law, the
Committee, at any time and from time to time, may grant Stock Options to
Participants as it shall determine. The Committee shall have sole and complete
discretion in determining the type of Option granted, the Option Price, the
duration of the Option, the number of Shares to which an Option pertains, any
conditions imposed upon the exercisability or the transferability of the
Options, including vesting conditions, the conditions under which the Option may
be terminated, and any such other provisions as may be warranted to comply with
the law or rules of any securities trading system or stock exchange. Each Option
grant shall have such specified terms and conditions detailed in an Option
Agreement. The Option Agreement shall specify whether the Option is intended to
be an Incentive Stock Option or a Non-qualified Stock Option. However, no
Incentive Stock Option may be awarded (a) after the tenth anniversary of the
date this Plan is adopted by the Board or approved by the shareholders of the
Company, whichever is earlier, or (b) to a Participant who is not an Employee.

5.2 Option Price. The exercise price per share of Stock covered by an Option
shall be determined on the Grant Date by the Committee; provided that the Option
Price shall not be less than 100% of the Fair Market Value of the Common Stock
on the Grant Date. Further provided, in the case of an Incentive Stock Option
granted to any Employee who owns more than 10% of the total combined voting
power of all classes of stock of the Company or a Subsidiary, the Option Price
shall not be less than 110% of the Fair Market Value of the Common Stock on the
Grant Date. No option shall provide by its terms for the re-setting of its
exercise price or for its cancellation and reissuance, in whole or in part;
provided that the foregoing shall not limit the authority of the Committee to
grant additional Options hereunder.

5.3 Exercisability. Except as otherwise provided herein, Options granted under
the Plan shall be exercisable at such times and be subject to such restrictions
and conditions as the Committee shall determine, which will be specified in the
Option Agreement and need not be the same for each Participant. However, under
no circumstances, may an Incentive Stock Option be exercisable after the
expiration of 10 years from the Grant Date (5 years from the Grant Date for any
Employee who owns more than 10% of the total combined voting power of all
classes of stock of the Company or a Subsidiary).

5.4 Method of Exercise. Options shall be exercised by the delivery of a written
notice from the Participant to the Company in a form prescribed by the Committee
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment of the Option Price for the Shares. The
Option Price shall be payable to the Company in full in cash, or its equivalent,
or by delivery of Shares of Stock (not subject to any security interest or
pledge) having a Fair Market Value at the time of exercise equal to the Option
Price of the Shares, or by a combination of the foregoing. In addition, at the
request of the Participant, and subject to applicable laws and regulations, the
Company may (but shall not be required to) cooperate in a Cashless Exercise of
the Option. After receipt of written notice and full payment of the Option
Price, the Company shall deliver to the Participant as soon as practicable, or,
at a later date mutually agreed to with a Participant, a stock certificate or
other documentation, issued in the Participant’s name, evidencing the number of
Shares with respect to which the Option was exercised.

5.5 Death, Disability, Retirement or Other Termination of Employment. Except as
otherwise provided in a Participant’s Option Agreement:

(a) in the event of a Participant’s death, Disability or Retirement while an
Employee or an Outside Director, Options granted to the Participant shall be
considered immediately vested and shall be exercisable at such time as specified
in the Option Agreement, and

(b) subject to Article X, in the event the Participant resigns, is terminated
from the Company or, in the case of an Outside Director, is not reelected to the
Board or otherwise resigns as a member of the Board, Options which have not
vested by such date shall be forfeited, and the Participant shall have three
months from such date to exercise vested Options (but not beyond the expiration
of the term of the Option, if earlier). Notwithstanding the foregoing, if the
Participant is terminated from the Company for Cause, all of the Participant’s
Options (whether vested or unvested) shall be immediately forfeited.

ARTICLE VI
RESTRICTED STOCK

6.1 Grant of Restricted Stock. Subject to the limitations set forth in
Section 4.1 and the other terms and provisions of the Plan and applicable law,
the Committee, at any time, and, from time to time, may grant shares of
Restricted Stock under the Plan to such Participants, and in such amounts and
for such duration and/or consideration as it shall determine.

6.2 Restricted Stock Award Agreement. Each Restricted Stock granted hereunder
shall be evidenced by an Award Agreement that shall specify the Restriction
Period, the conditions which must be satisfied prior to removal of the
restriction, the forfeiture of such Shares in the event such conditions are not
satisfied, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine. The Committee may specify, but is
not limited to, the following types of conditions in the Award Agreement:
(a) conditions for acceleration or achievement of the end of the Restriction
Period based on any Performance Criteria and (b) any other conditions or
restrictions which the Committee may deem advisable, including requirements
established pursuant to the Securities Act, the Exchange Act, the Code and any
securities trading system or stock exchange upon which such Shares under the
Plan are listed.

Notwithstanding the foregoing, the Committee shall have the authority to grant
additional unrestricted Stock to a Participant hereunder, provided Performance
Criteria are satisfied for the Performance Period.

6.3 Restriction Period. Except as otherwise provided in this Article, the Shares
of Restricted Stock granted under the Plan may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the termination
of the applicable Restriction Period or upon earlier satisfaction of other
conditions as specified by the Committee in its sole discretion and set forth in
the applicable Award Agreement.

Subject to Section 6.7 and Article X, if a Participant resigns, is otherwise
terminated from the Company or, in the case of an Outside Director is not
reelected to the Board or otherwise resigns as a member of the Board, prior to
the end of the Restriction Period, he or she will forfeit all interests in the
Award. All rights with respect to the Restricted Stock granted to a Participant
under the Plan shall be exercisable during his or her lifetime only by such
Participant or his or her guardian or legal representative.

6.4 Removal of Restrictions. Except as otherwise provided in this Article,
Restricted Stock covered by each Award made under the Plan shall become freely
transferable by the Participant after the last day of the Restriction Period
and/or upon the satisfaction of other conditions as determined by the Committee.

6.5 Voting Rights. During the Restriction Period, Participants in whose name
Restricted Stock is granted under the Plan may exercise full voting rights with
respect to those shares.

6.6 Dividends and Other Distributions. During the Restriction Period,
Participants in whose name Restricted Stock is granted under the Plan shall be
entitled to receive all dividends and other distributions paid with respect to
those Shares. If any such dividends or distributions are paid in Shares, the
Shares shall be subject to the same restrictions on transferability and
forfeitability as the Restricted Stock with respect to which they were
distributed.

6.7 Death, Disability or Retirement. Except as otherwise provided in a
Participant’s Award Agreement, in the event of the Participant’s death,
Disability, or Retirement while an Employee or an Outside Director the following
shall apply:

(a) If such event occurs after the end of the Performance Period but before the
end of the Restriction Period, restrictions on all Shares shall be immediately
removed;

(b) In the event of the Participant’s Disability or Retirement before the
Performance Period has ended, the restrictions on the shares awarded to the
Participant shall be removed upon expiration of the Performance Period, and the
number of Shares the Participant shall be entitled to, if any, shall equal
(i) the number of Shares, if any, the Participant would otherwise be entitled to
had the individual been an active Participant at the end of the Performance
Period (i.e., as adjusted or forfeited based on the Performance Criteria)
multiplied by (ii) the portion of the Performance Period the Participant was an
active Participant hereunder; and

(c) In the event of the Participant’s death before the Performance Period has
ended, the restrictions on the shares awarded to the Participant shall be
removed upon the Participant’s date of death, and the number of Shares the
Participant shall be entitled to, if any, shall equal the number of Shares
contingently granted to the Participant, without any further adjustment.

ARTICLE VII
OTHER STOCK BASED AWARDS

7.1 Grant of Other Stock Based Awards. Subject to the limitations set forth in
Section 4.1 and the other terms and provisions of the Plan and applicable law,
with prior Board approval, the Committee may, at any time and from time to time,
issue to Participants, either alone or in addition to other Awards made under
the Plan, Stock Appreciation Rights as described in Section 7.2, Performance
Awards as described in Section 7.3, or other Stock Unit Awards as described in
Section 7.4. Any such Awards shall be governed by the terms of an Agreement, and
the Committee may impose such terms and conditions, similar to those described
in Section 5.1 and/or Section 6.2 and not inconsistent with the terms of this
Plan, as it deems appropriate on such Award.

7.2 Stock Appreciation Rights.

(a) Grant of Stock Appreciation Rights. Stock Appreciation Rights granted in
tandem with an Option or in addition to an Option may be granted at the time of
the Option or at a later time. No Stock Appreciation Rights granted under the
Plan may be exercisable until the expiration of at least six months after the
Grant Date (except that such limitations shall not apply in the case of death or
Disability of the Participant).

(b) Price. The exercise price of each Stock Appreciation Right shall be
determined at the time of grant by the Committee, subject to the limitation that
the exercise price shall not be less than 100% of Fair Market Value of the
Common Stock on the Grant Date.

(c) Exercise. Stock Appreciation Rights shall be exercised by the delivery of a
written notice from the Participant to the Company in a form prescribed by the
Committee. Upon such exercise, the Participant shall be entitled to receive an
amount equal to the excess of the Fair Market Value of a Share over the grant
price thereof on the date of exercise of the Stock Appreciation Right multiplied
by the number of Shares for which the Stock Appreciation Right was granted.

(d) Payment. Payment upon exercise of the Stock Appreciation Right shall be made
in Shares of Common Stock. However, if any payment in the form of Shares results
in a fractional share, such payment for the fractional share shall be made in
cash.

7.3 Performance Awards.

(a) Grant of Performance Awards. Performance Awards granted hereunder may be
issued in the form of either Performance Units or Performance Shares to
Participants subject to the Performance Criteria, Performance Period and other
considerations or restrictions as the Committee shall determine. The Committee
shall have complete discretion in determining the number and value of
Performance Units or Performance Shares granted to each Participant.

(b) Value of Performance Awards. The Committee shall determine the number and
value of Performance Units or Performance Shares granted to each Participant as
a Performance Award. The Committee shall set Performance Criteria in its
discretion for each Participant who is granted a Performance Award. The extent
to which such Performance Criteria are met will determine the value of the
Performance Unit or Performance Share to the Participant.

(c) Settlement of Performance Awards. After a Performance Period has ended, the
holder of a Performance Unit or Performance Share shall be entitled to receive
the value thereof based on the degree to which the Performance Criteria
established by the Committee and set forth in the Award Agreement have been
satisfied.

(d) Form of Payment. Payment of the amount to which a Participant shall be
entitled upon the settlement of the Performance Award shall be made in Shares of
Stock. However, if any payment in the form of Shares results in a fractional
share, such payment for the fractional share shall be made in cash.

7.4 Stock Unit Awards.

(a) Grant of Other Stock Unit Awards. Stock Unit Awards granted hereunder may be
in the form of Common Stock or other securities. The value of each such Award
shall be based, in whole or in part, on the value of the underlying Common Stock
on the Grant Date. The Committee, in its sole and complete discretion, may
determine that an Award, either in the form of a Stock Unit Award under this
Section or as an Award granted pursuant to the other provisions of the Plan, may
provide to the Participant (i) dividends or dividend equivalents (payable on a
current or deferred basis) and (ii) cash payments in lieu of or in addition to
an Award. Subject to the provisions of the Plan, the Committee, in its sole and
complete discretion, shall determine the terms, restrictions, conditions,
vesting requirements, and payment rules of the Award. The Award Agreement shall
specify the rules of each Award as determined by the Committee. However, each
Stock Unit Award need not be subject to identical rules.

(b) Rules. The Committee, in its sole and complete discretion, may grant a Stock
Unit Award subject to the following rules:

(i) Common Stock or other securities issued pursuant to Stock Unit Awards may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated by a Participant until the expiration of at least six months from
the Grant Date, except that such limitation shall not apply in the case of death
or Disability of the Participant, a Change in Control, or where a Committee of
the Board, comprised of non-Employee directors of the Company within the meaning
of Rule 16b-3, approved the Award. To the extent Stock Unit Awards are deemed to
be derivative securities within the meaning of Rule 16b-3, the rights of a
Participant who is subject to Section 16 of the Exchange Act with respect to
such Awards shall not vest or be exercisable until the expiration of at least
six months from the Award Date unless the Board or the Committee, comprised of
non-Employee directors of the Company within the meaning of Rule 16b-3,
specifies otherwise. All rights with respect to such Stock Unit Awards granted
to a Participant under the Plan shall be exercisable during his or her lifetime
only by such Participant or his or her guardian or legal representative.

(ii) Stock Unit Awards may require the payment of cash consideration by the
Participant in receipt of the Award or provide that the Award, and any Common
Stock or other securities issued in conjunction with the Award, be delivered
without the payment of cash consideration.

(iii) The Committee, in its sole and complete discretion, may establish certain
Performance Criteria that may relate in whole or in part to receipt of Stock
Unit Awards.

(iv) Stock Unit Awards may be subject to a deferred payment schedule and/or
vesting over a specified period.

(v) The Committee, in its sole and complete discretion, as a result of certain
circumstances, may waive or otherwise remove, in whole or in part, any
restriction or condition imposed on a Stock Unit Award.

7.5 Death, Disability, Retirement or Other Termination of Employment. Unless
otherwise provided in a Participant’s Award Agreement, in the event of the
Participant’s death, Disability, or Retirement similar rules as provided in
Section 5.5 or 6.7 (as applicable) shall apply to an Award granted under this
Article.

ARTICLE VIII
ANNUAL INCENTIVE AWARDS

8.1 Timing and Determination of Annual Incentive Awards. Following the
completion of a Performance Period, the Committee shall undertake or direct an
evaluation of Performance Criteria for such Performance Period as determined in
Section 8.2.

No Annual Incentive Award may be paid without a certification by the Committee
that the Performance Goals have been met.

Any Annual Incentive Awards will be paid at such time or times as may be
determined by the Committee following the end of the Performance Period to which
they relate, but not later than the last day of the 2 1/2 month period following
the end of the Performance Period.

8.2 Performance Criteria for Annual Incentive Awards. Performance Criteria of
the Company will be established in writing by the Committee.

The Performance Period with respect to Awards shall be the Company’s fiscal year
or any other period designated as such by the Committee.

8.3 Maximum Annual Incentive Award. The maximum individual Annual Incentive
Award for a Performance Period of twelve calendar months will be $1,000,000,
provided the Eligible Employee has been a Participant for such twelve month
period. In the event that an Annual Incentive Award is being determined for a
Performance Period of less than twelve calendar months or for the Performance
Period in which the Eligible Employee becomes a Participant, dies, incurs a
Disability or terminates employment due to Retirement, the maximum Annual
Incentive Award of $1,000,000 shall be prorated in accordance with Section 8.4
or 8.5, whichever is applicable.

8.4 Short Performance Period.

(a) Death, Disability or Retirement. In the event of a Participant’s death,
Disability or Retirement prior to the date the Annual Incentive Award is paid,
the following shall apply:

(i) In the event of the Participant’s death or Disability before the end of the
Performance Period, the Company will be assumed to have achieved a target
performance level for the Performance Period in which death or Disability occurs
for purposes of determining the Annual Incentive Award. In the event of the
Participant’s death or Disability after the end of the Performance Period, but
before the date the Annual Incentive Award is paid, the Participant’s Annual
Incentive Award shall be payable based on the actual Performance Criteria for
the entire period.

(ii) In the event of a Participant’s Retirement, the Participant’s Annual
Incentive Award shall be determined and payable following the end of the
Performance Period based on the actual Performance Criteria for the entire
period.

(iii) In any of such events, the amount of Annual Incentive Award shall be
prorated as necessary to reflect the period of time during which the individual
was employed in the Performance Period.

(b) New Participants. In the event an individual becomes a Participant and is
eligible for an Annual Incentive Award based on a Performance Period shorter
than twelve months, such Annual Incentive Award shall be prorated to reflect the
period of time the individual was employed in the Performance Period.

8.5 Limitation on Right to Payment of Award. Notwithstanding any other Plan
provision to the contrary, no Participant shall have a right to receive payment
of an Annual Incentive Award under the Plan if, subsequent to the commencement
of the Performance Period and prior to the date any Award would otherwise be
payable, the Participant resigns or is otherwise terminated from the
Participating Company for reasons other than death, Disability, or Retirement or
following a Change in Control.

ARTICLE IX
SPECIAL PROVISIONS APPLICABLE TO COVERED PARTICIPANTS

9.1 Special Provisions Applicable to Covered Participants. Awards to Covered
Participants shall be governed by the conditions of this Article in addition to
the requirements of Articles V through VIII above. Should conditions set forth
under this Article conflict with the requirements of Articles V through VIII,
the conditions of this Article shall prevail.

(a) All Performance Criteria relating to Covered Participants for a relevant
Performance Period shall be established by the Committee in writing prior to the
beginning of the Performance Period, or by such other later date for the
Performance Period as may be permitted under Section 162(m) of the Code.

(b) The Performance Criteria must be objective and must satisfy third party
“objectivity” standards under Code Section 162(m).

(c) The Performance Criteria shall not allow for any discretion by the Committee
as to an increase in any Award, but discretion to lower an Award is permissible.

(d) The Award and payment of any Award under this Plan to a Covered Participant
with respect to a relevant Performance Period shall be contingent upon the
attainment of the Performance Criteria that are applicable to such Award. The
Committee shall certify in writing prior to payment of any such Award that such
applicable Performance Criteria have been satisfied. Resolutions adopted by the
Committee may be used for this purpose.

(e) The aggregate maximum number of Shares subject to Awards that may be granted
to any Covered Participant under Articles V, VI and VII during any fiscal year
of the Company shall be 250,000 Shares.

(f) All Awards under this Plan to Covered Participants or to other Participants
who may become Covered Participants at a relevant future date shall be further
subject to such other conditions, restrictions, and requirements as the
Committee may determine to be necessary to carry out the purposes of this
Article, which is to avoid the loss of deductions by the Company under Code
section 162(m).

ARTICLE X
CHANGE IN CONTROL

10.1 Change in Control Agreements. The provision of this Section regarding the
terms and conditions of an Award Agreement upon a Change in Control shall apply
notwithstanding any Plan provision to the contrary, and notwithstanding any
agreement between the Participating Company and such Participant which relate to
the terms of the Awards hereunder, upon a Change in Control.

Upon a Change in Control, the following shall apply:

(a) The Awards previously granted shall be immediately vested and not subject to
forfeiture due to any subsequent termination from employment or removal or
resignation from the Board.

(b) In the event the Participant terminates employment from the Company with
Good Reason or is terminated by the Company (except for Cause), any Stock Option
Awards shall be exercisable within such time as specified in the Option
Agreement. In the event the Participant otherwise resigns from the Company any
Stock Option Awards shall be exercisable within 3 months following such
termination of employment. In the event the Participant is terminated by the
Company for Cause, the Participant shall be required to exercise Options
immediately, and Options not immediately exercised shall lapse.

(c) Restrictions on any Restricted Stock shall be eliminated as of such event.

(d) If the Change in Control occurs before the end of the Performance Period, no
further adjustment shall be made to the number of Shares of Restricted Stock
contingently granted based on the Performance Criteria.

(e) Annual Incentive Awards shall be considered earned and shall not be subject
to forfeiture due to any subsequent termination from employment. If the Change
in Control occurs before the end of the Performance Period, the amount of the
Annual Incentive Award shall be determined assuming the Company has achieved a
target performance level and, the amount shall then be multiplied by the portion
of the Performance Period the individual was an active Participant hereunder. If
the Change in Control occurs after the end of the Performance Period but before
the Annual Incentive Award is paid, the amount payable shall be determined based
on the actual performance level. In either case payment of the Annual Incentive
Award shall be made as soon as practicable following the Change in Control.

10.2 Change in Control Defined. For purposes of this Article, “Change in
Control” shall have the same meaning as such term or similar term is defined in
a Participant’s individual agreement with the Company which relates to such
Participant’s compensation and benefits upon the occurrence of a change in
ownership of the Participating Company or similar event.

(a) In the event there is no such agreement, “Change in Control” shall mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty percent (20%) or more of either (A) the then outstanding shares of
Common Stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute an acquisition of control: any acquisition directly from
the Company (excluding an acquisition by virtue of the exercise of a conversion
privilege), any acquisition by the Company, any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or any acquisition by any corporation
pursuant to a reorganization, merger or consolidation, if, following such
reorganization, merger or consolidation, the conditions described in clauses
(A), (B) and (C) of subsection (iii) of this section are satisfied;

(ii) Individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board;

(iii) Consummation of a reorganization, merger or consolidation, in each case,
unless, following such reorganization, merger or consolidation, (A) more than
sixty percent (60%) of, respectively, the then outstanding shares of common
stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Stock and Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding the Company, any employee benefit plan or
related trust of the Company, or such corporation resulting from such
reorganization, merger or consolidation and any Person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, twenty percent (20%) or more of the Outstanding Company Common Stock
or Outstanding Voting Securities, as the case may be) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding  shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (C) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation;

(iv) Approval by the shareholders of the Company of (A) a complete liquidation
or dissolution of the Company or (B) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition (1) more than
sixty percent (60%) of, respectively, the then outstanding shares of common
stock of such corporation and the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding the Company and any employee benefit plan or related trust of the
Company, or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, twenty percent
(20%) or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, twenty percent (20%) or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (3) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of the
Company; or

(v) The closing, as defined in the documents relating to, or as evidenced by a
certificate of any state or federal governmental authority in connection with, a
transaction approval of which by the shareholders of the Company would
constitute an “Change in Control” under subsection (iii) or (iv) of this
Section.

(b) Notwithstanding (a) above, if the Participant’s employment is terminated
before a Change in Control as defined in this Section and the Participant
reasonably demonstrates that such termination (i) was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a “Change in Control” and who effectuates a “Change in Control” or
(ii) otherwise occurred in connection with, or in anticipation of, a “Change in
Control” which actually occurs, then for all purposes of this Agreement, the
date of a “Change in Control” with respect to the Participant shall mean the
date immediately prior to the date of such termination of the Participant’s
employment.

10.3 Good Reason Defined. “Good Reason” shall mean, without the Participant’s
written consent,

(a) a demotion in the Participant’s status, position or responsibilities which,
in his reasonable judgment, does not represent a promotion from his status,
position or responsibilities as in effect immediately prior to the Change in
Control;

(b) the assignment to the Participant of any duties or responsibilities which,
in his reasonable judgment, are inconsistent with such status, position or
responsibilities immediately prior to the Change in Control; or any removal of
the Participant from or failure to reappoint or reelect him to any of such
positions that the Participant had immediately prior to the Change in Control;

(c) a reduction by the Company in the Participant’s base salary or the Company’s
failure to increase (within twelve (12) months of the Participant’s last
increase in base salary) the Participant’s base salary after a Change in Control
in an amount which at least equals, on a percentage basis, the average
percentage increase in base salary for all executive and senior executives of
the Company effected in the preceding twelve (12) months;

(d) the relocation of the principal executive offices of the Company or
Subsidiary, whichever entity on behalf of which the Participant performs a
principal function of that entity as part of his employment services, to a
location more than fifty (50) miles outside the Charlotte, North Carolina
metropolitan area or, if his services are not performed in Charlotte, North
Carolina, the Company’s requiring him to be based at any place other than the
location at which he performed his duties immediately prior to the Change in
Control, except for required travel on the Company’s business to an extent
substantially consistent with his business travel obligations at the time of a
Change in Control;

(e) the failure by the Company to continue in effect any incentive, bonus or
other compensation plan in which the Participant participates immediately prior
to the Change in Control, including but not limited to this Plan, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan),
with which he has consented, has been made with respect to such plan in
connection with the Change in Control, or the failure by the Company to continue
his participation therein, or any action by the Company which would directly or
indirectly materially reduce his participation therein;

(f) the failure by the Company to continue to provide the Participant with
benefits substantially similar to those enjoyed by him or to which he was
entitled under any of the Company’s pension, profit sharing, life insurance,
medical, dental, health and accident, or disability plans in which he was
participating at the time of a Change in Control, the taking of any action by
the Company which would directly or indirectly materially reduce any of such
benefits or deprive him of any material fringe benefit enjoyed by him or to
which he was entitled at the time of the Change in Control, or the failure by
the Company to provide him with the number of paid vacation and sick leave days
to which he is entitled on the basis of years of service with the Company in
accordance with the Company’s normal vacation policy in effect on the date
hereof;

(g) the failure of the Company to obtain a satisfactory agreement with any
successor or assign of the Company to assume and agree to perform under any
Change in Control agreement between the Company and the Participant; or

(h) any request by the Company that the Participant participate in an unlawful
act or take any action constituting a breach of the Participant’s professional
standard of conduct.

10.4 Cause Defined. “Cause” shall mean

(a) intentional gross misconduct by the Participant damaging in a material way
to the Company, or

(b) a material breach of the Participant’s employment agreement, after the
Company has given the Participant notice thereof and a reasonable opportunity to
cure.

ARTICLE XI
ADMINISTRATION

11.1 The Committee. The Plan shall be administered and interpreted by the
Committee which shall have full authority, discretion and power necessary or
desirable for such administration and interpretation. The express grant in this
Plan of any specific power to the Committee shall not be construed as limiting
any power or authority of the Committee. In its sole and complete discretion the
Committee may adopt, alter, suspend and repeal any such administrative rules,
regulations, guidelines, and practices governing the operation of the Plan as it
shall from time to time deem advisable. In addition to any other powers and,
subject to the provisions of the Plan, the Committee shall have the following
specific powers: (a) to determine the terms and conditions upon which Awards may
be made and exercised; (b) to determine the Participants to which Awards shall
be made; (c) to determine all terms and provisions of each Agreement, which need
not be identical for types of Awards nor for the same type of Award to different
Participants; (d) to construe and interpret all terms, conditions and provisions
of the Plan and all Agreements; (e) to establish, amend, or waive rules or
regulations for the Plan’s administration; (f) to accelerate the exercisability
of any Award, the length of a Performance Period or the termination of any
Period of Restriction; and (g) to make all other determinations and take all
other actions necessary or advisable for the administration or interpretation of
the Plan. The Committee may seek the assistance or advice of any persons it
deems necessary to the proper administration of the Plan.

11.2 Committee Decisions. Unless strictly and expressly prohibited by law, all
determinations and decisions made by the Committee pursuant to the provisions of
this Plan shall be final, conclusive, and binding upon all persons, including
Participants, Designated Beneficiaries, the Company, its shareholders and
employees.

11.3 Rule 16b-3 and Section 162(m) Requirements. Notwithstanding any other

provision of the Plan, the Committee may impose such conditions on any Award as
it may deem to be advisable or required to satisfy the requirements of
Rule 16b-3 or Section 162(m).

ARTICLE XII
GENERAL PROVISIONS

12.1 Withholding. The Company shall have the right to deduct or withhold, or
require a Participant to remit to the Company, any taxes required by law to be
withheld from Awards made under this Plan. In the event an Award is paid in the
form of Common Stock, the Participant may remit to the Company the amount of any
taxes required to be withheld from such payment in cash, or, in lieu thereof,
the Company may withhold (or the Participant may be provided the opportunity to
elect to tender) the number of shares of Common Stock equal in Fair Market Value
to the amount required to be withheld.

12.2 Terms of Awards. Each Award granted under the Plan shall be evidenced in a
corresponding Award Agreement provided in writing to the Participant, which
shall specify the terms, conditions and any rules applicable to the Award,
including but not limited to the effect of a Change in Control, or death,
Disability, or other termination of employment of the Participant on the Award.

12.3 Non-transferability. No Award, including any Options, granted under the
Plan may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, except by will or the laws of descent and distribution. Further,
no lien, obligation, or liability of the Participant may be assigned to any
right or interest of the Participant in an Award under this Plan.

12.4 No Right to Employment. Neither the Plan, nor any Award made, or any other
action taken, hereunder shall be construed as giving any Participant or other
person any right of employment or continued employment with the Participating
Company.

12.5 Rights as Shareholder. Subject to the terms and conditions of each
particular Award, no Participant or Designated Beneficiary shall be deemed a
shareholder of the Company nor have any rights as such with respect to any
shares of Common Stock to be provided under the Plan until he or she has become
the holder of such shares.

12.6 Construction of the Plan. Except to the extent superceded by the laws of
the United States, the Plan and all Agreements shall be governed, construed,
interpreted and administered in accordance with the laws of the State of North
Carolina. In the event any provision of the Plan or any Agreement shall be held
invalid, illegal or unenforceable, in whole or in part, for any reason, such
determination shall not affect the validity, legality or enforceability of any
remaining provision, portion of provision or the Plan overall, which shall
remain in full force and effect as if the Plan had been absent the invalid,
illegal or unenforceable provision or portion thereof.

12.7 Amendment of Plan or Awards. The Committee or the Board of Directors may
amend, suspend, or terminate the Plan or any portion thereof at any time,
provided such amendment is made with shareholder approval if and to the extent
such approval is necessary to comply with any legal requirement, including for
these purposes any approval requirement which is a requirement for the
performance-based compensation exception under Code Section 162(m). In no event
shall the Committee increase the amount payable pursuant to an Award after it
has been granted. In addition, no amendment shall be made to an outstanding
Award without written consent of the affected Participant. Notwithstanding the
preceding, the Committee may amend or modify the Plan or any outstanding Award
to the extent necessary to cause the Plan or such Award to comply with the
requirements of Section 409A of the Code or the Listed Company Manual of the New
York Stock Exchange.

12.8 Exemption from Computation of Compensation for Other Purposes. By
acceptance of an applicable Award under this Plan, subject to the conditions of
such Award, each Participant shall be considered in agreement that all shares of
Stock sold or awarded and all Options granted under this Plan shall be
considered extraordinary, special incentive compensation and will not be
included as “earnings,” “wages,” “salary” or “compensation” in any pension,
welfare, life insurance, or other employee benefit arrangement of the Company
except as otherwise specifically provided in such arrangement.

12.9 Legend. In it sole and complete discretion, the Committee may elect to
legend certificates representing Shares sold or awarded under the Plan, to make
appropriate references to the restrictions imposed on such Shares.

12.10 Special Provisions for Certain Participants. All Award Agreements for
Participants subject to Section 16(b) of the Exchange Act shall be deemed to
include any such additional terms, conditions, limitations and provisions as
Rule 16b-3 requires, unless the Committee in its discretion determines that any
such Award should not be governed by Rule 16b-3. All performance-based Awards to
Covered Participants shall be deemed to include any such additional terms,
conditions, limitations and provisions as are necessary to comply with the
performance-based compensation exemption of Code Section 162(m), unless the
Committee, in its discretion, determines that any such Award is not intended to
qualify for the exemption for performance-based compensation under Code
Section 162(m).

12.11 Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets in connection with any Awards under the Plan.
Any liability of the Company to any person with respect to any Award under the
Plan or any Award Agreement shall be based solely upon the contractual
obligations that may be created as a result of the Plan or any such award or
agreement. No such obligation of the Company shall be deemed to be secured by
any pledge of, encumbrance on, or other interest in, any property or asset of
the Company or any Subsidiary. Nothing contained in the Plan or any Award
Agreement shall be construed as creating in respect of any Participant (or
beneficiary thereof or any other person) any equity or other interest of any
kind in any assets of the Company or any Subsidiary or creating a trust of any
kind or a fiduciary relationship of any kind between the Company, any Subsidiary
and/or any such Participant, any beneficiary thereof or any other person.

12.12 Conflict with Employment Agreement. Except as specified in Article X or
otherwise restricted under Section 12.10, to the extent any provision of this
Plan conflicts with any provision of a written employment agreement between an
Employee and the Company, the material terms of which have been approved by the
Board, the provisions of the employment agreement shall control.

12.13 Gender and Number. Where the context admits, words in the masculine gender
shall include the feminine gender, the plural shall include the singular and the
singular shall include the plural.

12.14 Severability. In the event any provision of this Plan shall be held to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
endorsed as if such illegal or invalid provision had never been contained in
this Plan.

12.15 Effect of Headings. The descriptive headings of the Articles and Sections
of this Plan are inserted for convenience of reference and identification only
and do not constitute a part of this Plan for purposes of interpretation.

12.16 No Liability. No member of the Board or the Committee or any officer or
Employee shall be personally liable for any action, omission or determination
made in good faith in connection with this Plan. The Company shall indemnify and
hold harmless the members of the Committee, the Board and the officers and
Employees, and each of them, from and against any and all loss which results
from liability to which any of them may be subjected by reason of any act or
conduct (except willful misconduct or gross negligence) in their official
capacities in connection with the administration of this Plan, including all
expenses reasonably incurred in their defense, in case the Company fails to
provide such defense. By participating in this Plan, each Employee agrees to
release and hold harmless the Company and its Subsidiaries (and their respective
directors, officers and employees), the Board and the Committee, from and
against any tax or other liability, including without limitation, interest and
penalties, incurred by the Employee in connection with his participation in this
Plan.

